Exhibit 10.3
(GRAPHIC) [c55339kc5533916.gif]
Eli Lilly and Company
Performance Award
(for Executive Officers)
This Performance Award has been granted for the period of January 1, 2010
through December 31, 2011 by Eli Lilly and Company, an Indiana corporation with
its principal offices in Indianapolis, Indiana (“Lilly” or the “Company”), to
Grantee.
(GRAPHIC) [c55339kc5533912.gif]
(GRAPHIC) [c55339kc5533913.gif]

 



--------------------------------------------------------------------------------



 



Eli Lilly and Company Performance Award
 
Table of Contents

         
A. Recitals
    3  
B. Performance Award
    3  
Section 1. Statement of Award Period
    3  
Section 2. Number of Shares
    3  
Section 3. Computation of Cumulative EPS
    3  
Section 4. Determination and Announcement of Award
    4  
Section 5. Committee Election to Pay Cash
    4  
Section 6. Issuance or Transfer of Performance Shares and Payment of Cash Award
    4  
Section 7. Restricted Stock Units
    5  
Section 8. Consideration for Continued Employment Requirement
    5  
Section 9. Adjustments for Certain Employment Status Changes
    5  
Section 10. Compensation Recovery
    6  
Section 11. Notices, Payments and Electronic Delivery and Participation
    7  
Section 12. Waiver
    7  
Section 13. Revocation or Modification
    7  
Section 14. Withholding Tax
    7  
Section 15. Section 409A Compliance
    8  
Section 16. Non-Transfer of Performance Award
    8  
Section 17. Severability and Section Headings
    8  
Section 18. Determinations by Committee
    9  
Section 19. Change in Control
    9  
Section 20. Nature of 2002 Plan and Performance Award
    9  
Section 21. Data Privacy
    11  
Section 22. Effective Date
    11  
Section 23. Governing Law
    12  
Section 24. Language
    12  
Section 25. Imposition of Other Requirements
    12  

(GRAPHIC) [c55339kc5533914.gif]

Page 2



--------------------------------------------------------------------------------



 



Eli Lilly and Company Performance Award
 

A.   Recitals       Under the 2002 LILLY STOCK PLAN (“2002 Plan”), the
Compensation Committee (“Committee”) has determined the form of this Performance
Award and selected the Grantee, an Eligible Employee of the Company, to receive
a Performance Award for the Award Period January 1, 2010, through December 31,
2011. The applicable terms of the 2002 Plan are incorporated in this Performance
Award by reference, including the definitions of terms contained in the 2002
Plan.   B.   Performance Award       Lilly grants to the Grantee the right to
acquire Lilly Stock by issuance or transfer to the Grantee of the Performance
Shares to which he or she is entitled under this Performance Award upon the
following terms and conditions, including any special terms and conditions set
forth in the appendix for the Grantee’s country of residence, if any, as
provided in Section 25:       Section 1. Statement of Award Period       The
Award Period shall begin January 1, 2010 and end December 31, 2011.      
Section 2. Number of Shares       The target number of Performance Shares for
the Award Period shall be the Performance Share portion of the value as approved
by the Grantee’s supervisor, divided by the grant fair value of $30.88 rounded
to the nearest full share. Target shares are set at an EPS growth rate of 8%.
The actual cumulative EPS will be used to determine the actual number of shares
awarded at payout, subject to adjustment as provided below in this Section or in
Section 9. Grantees may view their Performance Award by logging on to the
Merrill Lynch website at http://benefits.ml.com after March 31 of each grant
year.       The number of Performance Shares for the Award Period and the
cumulative EPS as described in Section 3 below, shall be subject to adjustment
in accordance with the provisions of Section 4(b) of the 2002 Plan for certain
corporate recapitalizations and other events. A fractional share resulting from
such adjustment shall in the discretion of the Committee either be paid in cash
or rounded.       Section 3. Computation of Cumulative EPS       The cumulative
EPS for the Award Period shall be computed in accordance with Section 18 and
using the following procedures:

  a.   A determination of adjusted consolidated net income ascertained from the
Company’s audited consolidated financial statements shall be made for each
fiscal year in the Award Period in accordance with accounting principles
currently applicable in the United States, adjusted to the extent deemed
appropriate by the Committee for any unusual items deemed significant by the
Committee.     b.   The number of shares of outstanding Lilly Stock used to
compute consolidated earnings per share shall be determined as of the end of
each fiscal year in the Award Period on a

(GRAPHIC) [c55339kc5533914.gif]

Page 3



--------------------------------------------------------------------------------



 



Eli Lilly and Company Performance Award
 

      diluted basis or its equivalent in accordance with accounting principles
currently applicable in the United States.     c.   To calculate consolidated
earnings per share for each fiscal year in the Award Period, the adjusted
consolidated net income shall be divided by the number of shares of outstanding
Lilly Stock as computed in accordance with subsection (b) above and the quotient
rounded to the nearest cent.     d.   To determine the cumulative EPS for the
Award Period, the EPS amounts for each fiscal year as determined above shall be
added.

    Section 4. Determination and Announcement of Award       After the
cumulative EPS for the Award Period is computed, the cumulative EPS and the
resulting number of Performance Shares for Grantee (determined in accordance
with Sections 2 and 9), together with the Committee’s election between cash and
shares of Lilly Stock under Section 5, shall be communicated to Grantee.      
Section 5. Committee Election to Pay Cash       At any time until the
determination of cumulative EPS and the resulting number of Performance Shares,
the Committee may, if it so elects, determine to pay part or all of any
Performance Award in cash in lieu of issuing or transferring Performance Shares.
The amount of cash shall be based upon the fair market value of Lilly Stock on a
valuation date to be determined by the Committee.       Section 6. Issuance or
Transfer of Performance Shares and Payment of Cash Award       Subject to the
condition relating to withholding tax stated in Section 14, Lilly shall issue or
transfer to the Grantee any Performance Shares to be issued or transferred under
Section 4 and pay to the Grantee any cash determined to be payable under that
section within a sixty day period starting the day after the Award Period
expiration (as stated in Section 1) and ending on the sixtieth day after the
Award Period expiration, but not later than December 31 of the year after the
Award Period expires. Grantee shall have no rights as a shareholder of Lilly
with respect to the shares of Lilly Stock until the shares are issued or
transferred on the books of Lilly.

(GRAPHIC) [c55339kc5533914.gif]

Page 4



--------------------------------------------------------------------------------



 



Eli Lilly and Company Performance Award
 

    Section 7. Restricted Stock Units       Any shares issued or transferred
under this grant shall be in the form of restricted stock units that will be
governed by the provisions of Section 10 of the 2002 Plan and the restricted
stock unit grant document to be provided to the Grantee. In the event Grantee is
entitled to a fractional restricted stock unit, the fraction may be paid in cash
or rounded, in the Committee’s discretion. The Restriction Period shall be
approximately one year from the date of valuation, as specified in the
restricted stock unit grant document. The restrictions shall lapse upon the
earliest of (a) the expiration of the Restriction Period if all conditions
related to the Restriction Period have been met; (b) the date of Grantee’s
death, disability or separation from service (as defined in the restricted stock
unit grant document to be provided to the Grantee); or (c) a change in control
as provided under Section 12(a)(v) of the 2002 Plan, unless the Committee
specifies in the restricted stock unit grant document that Section 12 (a)(v)
shall not apply.       Notwithstanding the foregoing, if the status of the
Grantee as an Eligible Employee, as defined in the 2002 Plan, terminates before
the issuance of the restricted stock units for any of the reasons specified in
Section 9(c), then Lilly shall issue or transfer to the Grantee shares of Lilly
stock or the cash equivalent, as described in Section 5 above, subject to the
withholding tax provisions in accordance with Section 14 below. The shares may
be newly issued shares or treasury shares, unless otherwise required by local
law. In the event Grantee is entitled to a fractional share, the fraction may be
paid in cash or rounded, in the Committee’s discretion.       Section 8.
Consideration for Continued Employment Requirement       If the status of the
Grantee as an Eligible Employee, as defined in the 2002 Plan, terminates before
the end of the Award Period except as outlined in Section 9 (c), then all rights
of the Grantee under this Performance Award shall terminate with respect to the
Award Period. The Company shall incur no liability to Grantee under this
Performance Award by terminating Grantee’s status as an Eligible Employee
whether by action with respect to Grantee individually, either with or without
cause, or by dissolution or liquidation of Lilly or merger or consolidation of
Lilly with a corporation in which Lilly is not the surviving corporation, or
otherwise.       Section 9. Adjustments for Certain Employment Status Changes  
    The number of Performance Shares described in Section 2 is based on the
assumption that the Grantee is an employee in good standing throughout the
entire Award Period. Unless otherwise required by law, the number of Performance
Shares shall be adjusted for changes in employment status during the Award
Period as follows:

  a.   Leaves of Absence. The number of Performance Shares shall be reduced
proportionally for any portion of the total days in the Award Period during
which the Grantee is on an approved unpaid leave of absence longer than ninety
(90) days.     b.   Demotions and Disciplinary Actions. The Committee may, at
its discretion, reduce the number of Performance Shares, prorated according to
time, for any portion of the Award Period during which the Grantee has been
(i) demoted to a job classification below those considered by the Committee to
be eligible for Performance Awards, or (ii) subject to

(GRAPHIC) [c55339kc5533914.gif]

Page 5



--------------------------------------------------------------------------------



 



Eli Lilly and Company Performance Award
 

      disciplinary action by the Company. In the case of disciplinary action
during the Award Period, the Committee may also, in its discretion, withhold
payment of this Performance Award entirely.     c.   Retirement, death,
disability or termination due to a plant closing or reduction in workforce. In
the event the Grantee’s employment is terminated due to retirement as a retiree,
death, disability, plant closing or reduction in workforce (as defined below),
the number of Performance Shares shall be reduced proportionally for the portion
of the total days during the Award Period in which the Grantee was not an active
employee. Any payment of Performance Shares that have been reduced by operation
of this Section 9.c. shall be paid following the Award Period expiration as
described in Section 6. A retiree is a person who is (i) a retired employee
under the Lilly Retirement Plan; (ii) a retired employee under the retirement
plan or program of a Lilly subsidiary; or (iii) a retired employee under a
retirement program specifically approved by the Committee. Plant closing means
the closing of a plant site or other corporate location that directly results in
termination of employment. Reduction in workforce means the elimination of a
work group, functional or business unit or other broadly applicable reduction in
job positions that directly results in termination of employment. The Committee
will be responsible for approving, in its discretion, what is classified as
disability, a plant closing, or a reduction in workforce.

    Section 10. Compensation Recovery       The Company reserves the right to
and, in appropriate cases, will seek restitution of all or part of any
performance shares or cash paid under this Performance Award if:

  a.   the amount of the payment was based upon the achievement of earnings per
share (EPS) that were subsequently the subject of restatement of all or a
portion of the Company’s financial statements;     b.   the Grantee engaged in
intentional misconduct that caused or partially caused the need for such a
restatement; and     c.   the amount of the payment that would have been made to
the Grantee had the financial results been properly reported would have been
lower than the amount actually paid.

    In the event that the Company determines to seek restitution under this
section at a time when the Performance Shares are still subject to the
restrictions set forth in Section 7, then, notwithstanding any contrary language
in the restricted stock unit grant, the conditions of the restriction shall be
deemed to have been breached by the Grantee, and all interest of the grantee in
the restricted performance shares shall immediately terminate and be forfeited.
      This section is not intended to limit the Company’s power to take such
action as it deems necessary to remedy the misconduct, prevent its reoccurrence
and, if appropriate, based on all relevant facts and circumstances, punish the
wrongdoer in a manner it deems appropriate.

(GRAPHIC) [c55339kc5533914.gif]

Page 6



--------------------------------------------------------------------------------



 



Eli Lilly and Company Performance Award
 

    Section 11. Notices, Payments and Electronic Delivery and Participation    
  Any notice to be given by the Grantee or Successor Grantee shall be in
writing, and any notice or payment shall be deemed to have been given or made
only upon receipt thereof by the Treasurer of Lilly at Lilly Corporate Center,
Indianapolis, Indiana 46285, U.S.A. Any notice or communication by Lilly in
writing shall be deemed to have been given in the case of the Grantee if mailed
or delivered to the Grantee at any address specified in writing to Lilly by the
Grantee and, in the case of any Successor Grantee, at the address specified in
writing to Lilly by the Successor Grantee. In addition, Lilly may, in its sole
discretion, decide to deliver any documents related to the Performance Award and
participation in the 2002 Plan by electronic means or request the Grantee’s
consent to participate in the 2002 Plan by electronic means. By accepting this
Performance Award, the Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the 2002 Plan through an
on-line or electronic system established and maintained by Lilly or another
third party designated by Lilly.       Section 12. Waiver       The waiver by
Lilly of any provision of this instrument at any time or for any purpose shall
not operate as or be construed to be a waiver of that provision or any other
provision of this instrument at any subsequent time or for any other purpose.  
    Section 13. Revocation or Modification       This Performance Award shall be
irrevocable except that Lilly shall have the right to revoke or modify this
Performance Award under Section 13(e) of the 2002 Plan.       Section 14.
Withholding Tax       Regardless of any action Lilly and/or the Grantee’s
employer (the “Employer”) takes with respect to any or all income tax (including
federal, state, local and non-U.S. tax), social insurance, payroll tax, payment
on account or other tax-related items related to the Grantee’s participation in
the Plan and legally applicable to the Grantee (“Tax Related Items”), the
Grantee acknowledges that the ultimate liability for all Tax Related Items is
and remains the Grantee’s responsibility and that Lilly and the Employer
(a) make no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the Performance Award, including
the grant of the Performance Award, the expiration of the Award Period, the
transfer and issuance of any Performance Shares or the receipt of any cash
payment pursuant to this Performance Award, the receipt of any dividends and the
sale of any Performance Shares acquired pursuant to this Performance Award; and
(b) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Performance Award to reduce or eliminate the
Grantee’s liability for Tax Related Items. Furthermore, if the Grantee has
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable or tax withholding event, the Grantee
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax Related Items in more
than one jurisdiction.       Prior to the applicable taxable or tax withholding
event, the Grantee shall pay, or make adequate arrangements satisfactory to
Lilly and/or the Employer to satisfy all Tax Related Items. In this

(GRAPHIC) [c55339kc5533914.gif]

Page 7



--------------------------------------------------------------------------------



 



Eli Lilly and Company Performance Award
 

    regard, the Grantee authorizes Lilly and/or the Employer to withhold all
applicable Tax Related Items legally payable by the Grantee from the Grantee’s
wages or other cash compensation payable to the Grantee by Lilly and/or the
Employer or from any cash payment received upon expiration of the Award Period
in accordance with Section 6. Alternatively, or in addition, if permissible
under local law, the Grantee authorizes Lilly and/or the Employer, or their
respective agents, at their discretion, to (i) withhold from the proceeds of the
sale of Performance Shares acquired pursuant to this Performance Award,
(ii) arrange for the sale of Performance Shares to be issued upon the expiration
of the Award Period (at the Grantee’s behalf and at the Grantee’s direction
pursuant to this authorization), and/or (iii) withhold in Performance Shares
otherwise issuable to the Grantee pursuant to this Performance Award, provided
that Lilly and/or the Employer may withhold or account for Tax Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates. If the obligation for Tax Related Items is satisfied by
withholding Performance Shares as described in (iii) herein, the Grantee will be
deemed to have been issued the full number of Performance Shares to which he or
she is entitled pursuant to this Performance Award, notwithstanding that a
number of Performance Shares are withheld to satisfy the obligation for Tax
Related Items. The Grantee shall pay to Lilly and/or the Employer any amount of
Tax Related Items that Lilly and/or the Employer may be required to withhold or
account for as a result of any aspect of this Performance Award that cannot be
satisfied by the means previously described. Lilly may refuse to deliver
Performance Shares or any cash payment to the Grantee if the Grantee fails to
comply with the Grantee’s obligation in connection with the Tax Related Items as
described herein.       Section 15. Section 409A Compliance       To the extent
applicable, it is intended that this Performance Award comply with the
requirements of Section 409A of the U.S. Internal Revenue Code of 1986, as
amended and the Treasury Regulations and other guidance issued thereunder
(“Section 409A”), and this Performance Award shall be interpreted and applied by
the Committee in a manner consistent with this intent in order to avoid the
imposition of any additional tax under Section 409A. This Performance Award is
subject to Section 13(k) of the 2002 Plan concerning Section 409A.      
Section 16. Non-Transfer of Performance Award       No right in or under this
Performance Award is transferable except by operation of law to a duly appointed
guardian of the estate of Grantee or upon the death of the Grantee by will or
the applicable laws of descent and distribution and then only subject to the
provisions of Sections 8 and 9.       Section 17. Severability and
Section Headings       If one or more of the provisions of this instrument shall
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this instrument to be construed
so as to foster the intent of this Performance Award and the 2002 Plan.      
The section headings in this instrument are for convenience of reference only
and shall not be deemed a part of, or germane to, the interpretation or
construction of this instrument.

(GRAPHIC) [c55339kc5533914.gif]

Page 8



--------------------------------------------------------------------------------



 



Eli Lilly and Company Performance Award
 

    Section 18. Determinations by Committee       Determinations by the
Committee pursuant to any provision of the 2002 Plan, pursuant to rules,
regulations and procedures adopted by the Committee or pursuant to this
instrument, including without limitation the determination of the amount and
method of computation of EPS, whether to make an exception to the rule of
Section 8, or adjustments under Section 2 or Section 3, shall be final and
binding on the Grantee and any Successor Grantee.       Section 19. Change in
Control       The provisions of Section 12(a)(iii) of the 2002 Plan apply to
this Performance Award with the following modifications:

  a.   The only Change in Control event that shall result in a payment under
Section 12(a)(iii) of the 2002 Plan shall be consummation of a change in
ownership of the Company as defined in Section 12(b)(i) of the 2002 Plan (a
“Transaction”).     b.   On the date of the consummation of such Transaction,
the Grantee will be paid an amount equal to the product of (a) the Grantee’s
award opportunity for the Performance Award based on the Company’s expected
results for the Award Period (as determined by the company’s last approved
forecast prior to the consummation of the Transaction, not considering the
impact of the Transaction) and (b) a fraction, the numerator of which is the
number of days that have elapsed since the beginning of the Award Period to the
date of the consummation of the Transaction and the denominator of which is the
total number of days in the Award Period. The payment will be deemed to have
been made immediately prior to the consummation of the Transaction in order to
allow the Performance Shares paid to be deemed outstanding and eligible to
receive the consideration being paid to Lilly shareholders in the Transaction.

    Section 20. Nature of 2002 Plan and Performance Award       In accepting
this Performance Award, the Grantee acknowledges, understands and agrees that:

  a.   the 2002 Plan is established voluntarily by Lilly, it is discretionary in
nature and may be modified, amended, suspended or terminated by Lilly at any
time, as provided in the 2002 Plan;     b.   the Performance Award is voluntary
and occasional and does not create any contractual or other right to receive
future Performance Awards, or benefits in lieu of Performance Awards even if
Performance Awards have been granted repeatedly in the past;     c.   all
decisions with respect to future grants of Performance Awards, if any, will be
at the sole discretion of Lilly;     d.   the Grantee’s participation in the
2002 Plan is voluntary;

(GRAPHIC) [c55339kc5533914.gif]

Page 9



--------------------------------------------------------------------------------



 



Eli Lilly and Company Performance Award
 

  e.   the Performance Award and any shares of Lilly Stock subject to the Award
are an extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to Lilly or the Employer and which is outside the
scope of the Grantee’s employment contract, if any;     f.   the Performance
Award and any shares of Lilly Stock subject to the Award are not part of normal
or expected compensation or salary for any purposes, including, but not limited
to, calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or welfare or retirement
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for Lilly or the
Employer;     g.   neither the Performance Award nor any provision of this
instrument, the 2002 Plan or the policies adopted pursuant to the 2002 Plan
confer upon the Grantee any right with respect to employment or continuation of
current employment, and in the event that the Grantee is not an employee of
Lilly or any subsidiary of Lilly, the Performance Award shall not be interpreted
to form an employment contract or relationship with Lilly or any subsidiary of
Lilly;     h.   the future value of the underlying Performance Shares is unknown
and cannot be predicted with certainty;     i.   the value of any Performance
Shares acquired upon expiration of the Award Period may increase or decrease in
value, even below the tax valuation price;     j.   no claim or entitlement to
compensation or damages shall arise from forfeiture of the Performance Award or
from any diminution in value of the Performance Award or Performance Shares
acquired upon expiration of the Award Period resulting from termination of the
Grantee’s employment by Lilly or the Employer (for any reason whatsoever and
whether or not in breach of local labor laws) and, in consideration of the grant
of the Performance Award to which the Grantee is otherwise not entitled, the
Grantee agrees never to institute any claim against the Company or the Employer,
waives the ability, if any, to bring any such claim and releases the Company and
the Employer from any such claim; if, notwithstanding the foregoing, any such
claim is allowed by a court of competent jurisdiction, then, by participating in
the Plan, the Grantee will be deemed irrevocably to have agreed not to pursue
such claim and agrees to execute any and all documents necessary to request
dismissal or withdrawal of such claims;     k.   in the event of termination of
the Grantee’s employment (whether or not in breach of local labor laws), the
Grantee’s right to receive Performance Shares upon expiration of the Award
Period will terminate effective as of the date the Grantee is no longer actively
employed (unless one of the adjustments in Section 9 applies) and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law); the Committee

(GRAPHIC) [c55339kc5533914.gif]

Page 10



--------------------------------------------------------------------------------



 



Eli Lilly and Company Performance Award
 

      shall have the exclusive discretion to determine when the Grantee is no
longer actively employed for purposes of the Performance Award;     l.   Lilly
is not providing any tax, legal or financial advice, nor is Lilly making any
recommendations regarding the Grantee’s participation in the 2002 Plan or the
Grantee’s acquisition or sale of the underlying Performance Shares; and     m.  
the Grantee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding the Grantee’s participation in the 2002 Plan
before taking any action related to the 2002 Plan.

    Section 21. Data Privacy       The Grantee hereby explicitly and
unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Performance
Award by and among, as applicable, the Employer, Lilly, its subsidiaries and its
affiliates for the exclusive purpose of implementing, administering and managing
the Grantee’s participation in the 2002 Plan.       The Grantee understands that
Lilly may hold certain personal information about the Grantee, including, but
not limited to, the Grantee’s name, home address and telephone number, date of
birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in Lilly,
details of all Performance Awards or any other entitlement to shares awarded,
canceled, vested, unvested or outstanding in the Grantee’s favor, for the
purpose of implementing, administering and managing the 2002 Plan (“Data”). The
Grantee understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the 2002 Plan, that
these recipients may be located in the Grantee’s country, or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Grantee’s country. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee’s participation
in the 2002 Plan, including any requisite transfer of such Data as may be
required to a broker, escrow agent or other third party with whom any shares
received upon expiration of the Award Period may be deposited. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage the Grantee’s participation in the 2002 Plan. The Grantee
understands that the Grantee may, at any time, request an equity award
transaction statement, request any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the 2002 Plan. For more information on the consequences of the Grantee’s
refusal to consent or withdrawal of consent, the Grantee understands that the
Grantee may contact the Grantee’s local human resources representative.      
Section 22. Effective Date       The effective date of this instrument shall be
the date of grant.

(GRAPHIC) [c55339kc5533914.gif]

Page 11



--------------------------------------------------------------------------------



 



Eli Lilly and Company Performance Award
 

    Section 23. Governing Law       The validity and construction of this
Performance Award shall be governed by the laws of the State of Indiana, U.S.A.
without regard to laws that might cause other law to govern under applicable
principles of conflict of laws. For purposes of litigating any dispute that
arises under this Performance Award, the parties hereby submit to and consent to
the jurisdiction of the State of Indiana, and agree that such litigation shall
be conducted in the courts of Marion County, Indiana, or the federal courts for
the United States for the Southern District of Indiana, and no other courts,
where this Performance Award is granted and/or to be performed.      
Section 24. Language       If the Grantee has received this instrument or any
other document related to the 2002 Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.       Section 25. Imposition of Other Requirements
      If the Grantee relocates to another country, any special terms and
conditions applicable to Performance Awards granted in such country will apply
to the Grantee, to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan.       In addition, the
Company reserves the right to impose other requirements on the Performance
Awards and any shares of Lilly Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.       IN WITNESS WHEREOF, Lilly has caused this
Performance Award to be executed and granted in Indianapolis, Indiana, by its
proper officer.

            ELI LILLY AND COMPANY
      By:   -s- John C. Lechleiter [c55339kc5533915.gif]         John
Lechleiter        Chairman of the Board and
Chief Executive Officer     

(GRAPHIC) [c55339kc5533914.gif]

Page 12